COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  ERIC FLORES,


Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00006-CV
AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Mike Herrera,
Judge of the 383rd Judicial District Court to:  (1)grant a hearing in the underlying child custody
and support modification suit; (2) provide notice to the respondent in the underlying cause and
order her presence in court; and (3) preserve his right to a jury trial.  In a supplement to his
original petition for mandamus, Relator also requests that this Court prohibit Judge Herrera from
dismissing the modification suit with prejudice.  Relator contends that the trial court and officials
at the El Paso County Jail have prevented him from protecting his parental rights without just
cause.
	Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827
S.W.2d 833, 839-40 (Tex. 1992)(orig.proceeding).  In addition, there must be no other adequate
remedy at law.  Walker, 827 S.W.2d at 840.  Based on the petition, supplements, and record
before us, Relator has failed to demonstrate he is entitled to mandamus relief.  See
Tex.R.App.P.52.8.
	The mandamus relief requested is therefore denied.



February 21, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.